Citation Nr: 9907888	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-09 387	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a higher rating for arthritis of the 
lumbar spine, currently rated 40 percent disabling.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
January 1947 and from December 1953 to March 1958.  This case 
comes before the Board of Veterans' Appeals (Board) partly 
from a September 1995 RO rating decision which denied an 
increase in a 40 percent rating for service-connected lumbar 
spine arthritis.  The appeal also arises from an October 1997 
RO rating decision which granted compensation under 
38 U.S.C.A. § 1151 (disability due to VA treatment) for PTSD 
and rated the condition 30 percent; the veteran appeals for a 
higher rating.  He also appeals a December 1997 RO decision 
which denied a TDIU rating.

The present Board decision addresses the issue of a higher 
rating for PTSD.  The issue of an increased rating for 
arthritis of the lumbar spine and the issue of a TDIU rating 
are the subject of the remand which follows the Board 
decison.


FINDING OF FACT

The veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity due to 
various symtoms.






CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In February 1995, the veteran was admitted to a VA Medical 
Center (VAMC) for planned low back surgery which was to 
involve decompression and possible fusion.  In preparation 
for surgery, he underwent an uneventful induction and 
intubation in the operating room and was monitored by 
Propofol and A-line.  He became hypotensive, surgery was 
canceled, and he was transferred to intensive care unit in 
stable condition.  It was later determined that the 
hypotensive reaction was due to the fact that he was allergic 
to eggs and there was a certain egg base to the Propofol 
which probably accounted for his drop in pressure and 
decreased fat.  After the hypotensive episode in the 
operating room, the veteran became stabilized.  He was 
released from the hospital in March 1995, and low back 
surgery was to be rescheduled in the future.

VA outpatient records show that in March 1995 the veteran was 
diagnosed as having anxiety.  In May 1995, he stated that he 
got shortness or breath and headaches when he thought about 
the allergic reaction he had to the anesthesia in February 
1995.  He stated that he also had nightmares and fitful 
sleep.  The assessment was panic, PTSD, insomnia as 
questionably secondary to recent near loss of life as 
secondary to anesthetic reaction.  Later that day, he was 
referred to the psychiatric clinic due to his psychiatric 
complaints.  During the evaluation, he also complained of 
having nightmares, shortness of breath, and headaches with 
sudden recollection of the allergic reaction.  He was 
diagnosed as having an anxiety reaction and rule out 
depression.  Approximately two weeks later, the veteran 
received follow-up treatment and he continued to complain of 
nightmares regarding the allergic reaction to anesthesia.  
The veteran was described as tearful as he described his past 
surgical experience.  The assessment was PTSD as secondary to 
trauma.  He was started on Zoloft.  In June 1995, the veteran 
stated that he stopped taking Zoloft because it gave him 
headaches.  He complained of having insomnia and difficulty 
falling asleep.  He also complained of having nightmares.  
The assessment was PTSD and depression.  The plan was to 
restart the veteran on Zoloft.  Approximately two weeks later 
the veteran was treated for PTSD as secondary to anesthesia 
reaction.  It was reported that the veteran had increased his 
intake of Zoloft.  In July 1995, the veteran stated that his 
sleep had improved since taking Ambien.  The assessment was 
depression.  Later in July 1995, the veteran complained of 
having ruminations and nightmares regarding his allergic 
reaction to anesthesia.  The assessment was PTSD from 
anesthesia experience.  In July 1995, the veteran was again 
admitted to the VAMC and underwent the rescheduled lumbar 
decompression surgery, and he had an uneventful recovery.  
Outpatient records show that in August 1995 he was diagnosed 
as having panic attacks as secondary to adverse event.

In August 1995, the veteran filed a claim of compensation for 
PTSD as secondary to the traumatic event of his hypotensive 
reaction from the egg based medication he was given in 
preparation for back surgery in February 1995.  

During an August 1995 VA examination, the veteran reported 
that after service he worked as a truck driver until 1975, 
and then worked as a police officer until 1985 when his back 
became too painful for him to continue.  He said that 
thereafter he intermittently sold cars on commission.  The 
veteran related how he spent considerable time working on a 
school bus, converting it to a camper for his own use; he 
said he completed that job about a year ago but could not 
operate the standard shift on the vehicle due to his back 
pain.  He stated that he maintained a fairly full and 
complete social life which was largely centered around his 
church.  He stated that since his back pain had worsened he 
had not been attending as many Bible studies.  He stated that 
he had a satisfactory marriage.  He described no history of 
depression or anxiety.  He gave a history of past alcoholism 
for 30 years but said this ended about 14 years ago.  He 
reported he was in his usual state of good functioning, 
except for disability by chronic pain, until February 1995 
when he nearly died during a hypotensive episode during 
preparation for back surgery for spinal stenosis.  It was 
reported that following the near lethal event, he developed 
full symptoms of PTSD including nightmares, regular 
flashbacks, a strong sense of foreshortened future, and 
avoidant behavior.  In addition, he developed symptoms of 
depression, including anhedonia, dysphoria, low self esteem, 
decreased appetite, and diminished sleep.  It was noted he 
began psychiatric care and was place on antidepressant and 
sleeping medications.  The veteran stated that the medication 
had made significant improvement in his symptoms.  He stated 
that although he had difficulty falling asleep he had minimal 
mid cycle awakening.  He related that his nightmares and 
flashbacks had diminished to approximately every week.  He 
denied avoidance symptoms and described many thoughts about 
the future.  He also denied having anhedonia and stated that 
his self esteem had improved.  He stated that his decreased 
memory had not improved.  He reported have problems 
remembering recent events and particularly names.  He stated 
that when his symptoms were worse in the early spring he 
found it difficulty to pursue his usual social activities and 
to be active around the house, but stated that his activities 
were limited only by his chronic pain.

Mental status examination revealed that the veteran showed 
constant psychomotor agitation (clasping and clenching his 
hands).  There was no tremor or diaphoresis.  His eye contact 
was good.  He was cooperative.  His speech was slightly 
husky, rapid at times, and soft.  His thought content was 
negative for suicidal ideation, homicidal ideation or 
psychosis.  His mood was described as down and his affect was 
full, congruent, and slightly anxious.  On cognitive 
examination, he scored a 27/30, loosing all points for 
memory, despite apparent good effort and easy performance on 
all other parts of the examination.

The examiner's assessment was that the veteran appeared to 
have met the full criteria for PTSD and major depression 
during the spring of this year, following a near death 
experience in the operating room in the VAMC.  The examiner 
stated that the veteran had been under medical care since May 
and had had a good response to medications.  The examiner 
stated that at this point the veteran no longer met the 
criteria for PTSD, lacking any avoidant symptoms whatsoever.  
His depression appeared tremendously improved, but not all 
together over.  The examiner related that the veteran did not 
appear to be either socially or economically disabled by his 
psychiatric symptoms at this point.  The examiner reported 
that the veteran described himself as being substantially 
disabled by pain, even to the point that he was unable to 
drive himself to attend church functions.

VA outpatient records note that in September 1995 the veteran 
stated that he was sleeping better with the medication.  He 
complained of having memory problems such as forgetting where 
he put his keys.  He also stated that he could not recall 
names easily.  The assessment was that his depression was 
better.  In October 1995, he had various nervous symptoms, 
and assessments included depression, anxiety, and rule out 
early dementia.  Psychological testing was planned.

In November 1995, the veteran underwent VA psychological 
evaluation and testing.  The examiner stated that the 
interview and test results indicated that the veteran had 
problems with marked depression (with some suicidal ideation 
apparent), severe anxiety, irritability, general pessimism, 
sleep problems, fatigue, feeling overwhelmed, and complaints 
of memory and concentration problems (which were obvious 
during testing).  The examiner stated that it appeared that 
depression was the primary cause of his problems.  The next 
day, the veteran was treated in the mental health clinic with 
continued complaints of nightmares related to his operation.  
He stated that he slept better with medication but that he 
could not sleep without them.  PTSD secondary to surgical 
procedure was diagnosed.  The examiner stated that his 
anxiety and depression were in reasonable control with 
medication.  In December 1995, he stated that he had 
nightmares and problems concentrating.  He was noted to be 
less ruminative.  Depression was diagnosed.

During a February 1996 RO hearing, the veteran stated that he 
had nightmares and sleep disturbance as a result of the 
allergic reaction to anesthesia given in preparation for back 
surgery.  He stated that he was on sleep medication.  He 
stated that sometimes he would get depressed.  He also stated 
that sometimes he was jumpy or hypervigilant.

In March 1996, a VA doctor (director of the mental hygiene 
clinic at the VAMC) related that the veteran had ongoing 
depression with some suicidal ideation emerging persistently 
as well as severe anxiety, sleep problems, fatigue and 
feeling overwhelmed.  She also reported that the veteran had 
sensations of feeling trapped and unable to call for help.  
She stated that the veteran also had nightmares.  She related 
that the veteran's symptoms were related to his first 
operation in which he had an adverse reaction to anesthesia.  

VA outpatient records from July 1997 note the veteran was 
referred for a neuropsychological screen to rule out 
dementia, memory impairment, and confusion.  During the 
evaluation, the veteran attributed his increased depression, 
irritability, fatigue, and anxiety to his chronic pain.  He 
also added that self-esteem, concentration and a personal 
sense of life control had diminished as a result of his pain.  
He related having twelve friends and/or family members as his 
support network.  Due to the veteran's test results and his 
mini mental status examination score, a psychologist 
recommended that the veteran undergo a dementia rating scale.  
In September 1997, the veteran underwent dementia rating 
scale testing.  The psychologist stated that the veteran's 
overall score suggested the presence of dementia.  When 
interviewed, the veteran verified he was troubled by word-
finding problems several times daily.  He also reported 
decreased concentration, difficulty with immediate recall of 
information, failure to remember people familiar to him, 
reading comprehension problems and impaired memory for 
locating familiar destinations when driving.

On September 1997 VA psychiatric evaluation, reported history 
included alcohol dependent in the past but no alcohol use for 
about 20 years.  Recent stress included the death of the 
veteran's mother about a week ago; it was noted he was quite 
close to his mother and her death was a tremendous loss to 
him.  The veteran stated that he had problems sleeping and 
that he took sleeping pills.  He stated that he would wake up 
and think about when he was in the operating room.  He stated 
that since that event he had had nightmares approximately 
once a week regarding the event.  He stated that he would 
also dream about being trapped.  He stated that his appetite 
was diminished and that he used to go fishing and work on his 
camper but that he had not done any of that this past year.  

Mental status examination revealed that the veteran was alert 
and oriented to person, place and time.  His speech was clear 
and goal directed.  The veteran reported that his mood was 
variable but with significant periods of depression.  His 
affect was extremely anxious and he exhibited mild to 
moderate psychomotor agitation throughout the course of the 
interview.  He denied hallucination and there was no evidence 
of paranoia or delusions.  He described intrusive suicidal 
ideation, but denied intent.  He also denied homicidal 
ideation.  The veteran reported diminished appetite with 
significant weight loss, decreased sleep, feelings of 
hopelessness, decreased concentration, and decrease interest 
in significant activities with anhedonia.  He displayed 
moderate psychomotor agitation during the course of the 
interview.  The examiner stated that the veteran met all the 
criteria for a diagnosis of PTSD.  He stated that the 
veteran's operating room experience involved horror and 
terror and that the veteran legitimately feared for his life.  
He stated that the veteran had nightmares associated with the 
event and that he reported feeling as if the event were 
recurring when he awoke from these nightmares.  He reported 
having psychological distress when he thought of the event as 
well as physiological distress which included shortness of 
breath, tightness in the chest and throat, and headaches.  He 
reported intrusive thoughts of the events on a daily basis.  
The veteran stated that he continued to frequently avoid 
situations which reminded him of the event.  He reported a 
sense of foreshortened future and hopelessness.  He described 
a decreased interest in significant activities and displayed 
and described restricted range of affect.  The veteran 
reported decreased sleep.  He reported increased startled 
response and vigilance with constant worry and fear that he 
may have another allergic reaction.  He also reported 
diminished concentration.

The examiner stated that the veteran's level of 
symptomatology had been variable and that his remission of 
symptoms in the past appeared to be secondary to treatment 
with medication.  He stated that the veteran had a major 
depressive disorder which was likely secondary to his PTSD 
and that this disability was an aspect of his PTSD and that 
any disability thereof cannot be separated from PTSD 
symptoms.  PTSD, major depressive disorder, and alcohol 
dependence in complete sustained remission were diagnosed on 
Axis I.  On Axis IV, psychosocial and environmental problems 
were listed as severe to extreme with ongoing chronic pain 
and recent death of his mother.  Axis V revealed a Global 
Assessment of Functioning (GAF) score of 45.  The examiner 
stated that the score represented serious depressive symptoms 
and extensive serious PTSD symptoms.

In October 1997, the RO granted compensation for PTSD under 
38 U.S.C.A. § 1151 and assigned a 30 percent disability 
rating.

Outpatient treatment reports from October 1997 to November 
1997 show that the veteran complained of various nervous 
symptoms.  Assessments included PTSD, chronic pain syndrome, 
and dementia.

On VA social survey in November 1997, the veteran related 
having a severe allergy to eggs and stated that he had a near 
death experience at the VAMC in February 1995 when he was 
given an anesthetic which contained an egg base.  He related 
that since that time he had ongoing sleep disturbance which 
included nightmares.  He also reported that his memory was 
not good and that he felt afraid a lot.  He stated that every 
time he closed his eyes he remembered what happened and was 
fearful that it would happen again.  The veteran reported 
that he had been married to his third wife since 1962 and 
that he had a daughter from a previous marriage and a son 
from his present marriage.  He related that he was in weekly 
contact with his son and that he also saw his daughter.  He 
stated that his wife and he slept in different rooms due to 
his interrupted sleep.  The social worker stated that the 
veteran's marriage appeared to remain intact despite the 
veteran's anxiety form PTSD.  The veteran stated that he used 
to go down to the local garage and visit with the guys every 
morning but that he no longer visited them.  He also stated 
that he used to do shop work but that he quit doing that as 
well.  He stated that he spent most of his time watching 
television and staying at home alone.  The veteran reported 
past work as a truck driver and as a police officer.  He said 
he stopped work in 1988 and had been receiving Social 
Security Administration (SSA) disability benefits since then.  
The social worker summarized that the veteran had been 
disabled since 1980 due to problems with his back and neck.  
She stated that he had increased difficulty with 
relationships, depression, anxiety and isolating himself 
since his traumatic experience at the VA in February 1995.

VA outpatient records from December 1997 show complaints of 
various nervous symptoms, and assessments included PTSD, 
dementia, and chronic pain.

II.  Analysis

The veteran's claim for a rating in excess of 30 percent for 
PTSD is well grounded, meaning not inherently implausible.  
All relevant facts have been properly developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied. 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

PTSD is currently rated 30 percent under 38 C.F.R. § 4.130, 
Code 9411.  Under this code, a 30 percent rating for PTSD is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressul circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

PTSD reportedly is due to a February 1995 stressful 
experience while undergoing VA medical treatment (a life-
threatening hypotensive episode, from an allergic reaction to 
medication, while being prepared for surgery), and the RO has 
granted compensation and a 30 percent rating for PTSD under 
38 U.S.C.A. § 1151.  Later medical records from 1995 show 
psychiatric treatment, including medication, for PTSD, 
although at an August 1995 VA examination it was felt the 
veteran no longer had PTSD and the condition was causing no 
social or economic impairment.  

Later VA treatment records, from 1995 to 1997, show diagnoses 
of PTSD, with anxiety and depression, as well as dementia.  
Impairment from the non-service-connected dementia may not be 
considered when rating the PTSD.  38 C.F.R. § 4.14.  PTSD 
with depression was diagnosed at a September 1997 VA 
examination.  At that time the veteran was said to have a GAF 
score of 45, but this low score may partly reflect the 
reported recent stress from the death of his mother a week 
before the examination, and the examiner did not explain how 
dementia (shown in a number of other medical records) 
affected the GAF.  The November 1997 VA social survey 
describes some social impairment from nervous symptoms, 
although the report primarily descibes social and industrial 
impairment from physical ailments.  

The records show the veteran has had variable psychiatric 
symptoms and impairment, but in the judgment of the Board the 
evidence demonstrates that overall his PTSD symptoms produce 
occupational and social impairment with reduced reliability 
and productivity, and thus a higher rating of 50 percent 
under Code 9411 is warranted.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b).  The criteria for an even higher rating of 70 
percent for PTSD have not been met.  In this regard, the 
evidence shows substantial occupational and social impairment 
from non-service-connected dementia which may not be 
considered when rating the PTSD.  The medical records 
describe few of the typical symptoms for a 70 percent rating 
for PTSD.  Impairment from PTSD more nearly approximates the 
criteria for a 50 percent rating than a 70 percent rating 
under Code 9411.  As the preponderance of the evidence is 
against a 70 percent rating for PTSD, the benefit-of-the-
doubt rule does not apply to this aspect of the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

For these reasons, a 50 percent rating, but no higher, is 
granted for PTSD.


ORDER

A 50 percent rating for PTSD is granted.


REMAND

The veteran's claims for an increase in a 40 percent rating 
for arthritis of the lumbar spine and for a TDIU rating are 
well grounded, meaning plausible; the file indicates there is 
a further VA duty to assist the veteran in developing these 
claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski 1 
Vet.App. 78 (1990).

With regard to the lumbar spine, service connection is only 
in effect for traumatic arthritis.  [Service connection is 
also in effect for traumatic arthritis of the thoracic spine 
with a vertebral body deformity, but the rating for that 
condition is not currently on appeal.]  In denying an 
increased rating for service-connected traumatic arthritis of 
the lumbar spine, the RO has said that the veteran's disc 
disease of the lumbar spine is not part of the service-
connected condition, although the RO has not formally 
adjudicated the issue of service connection for disc disease 
(intervertebral disc syndrome) of the lumbar spine.  The 
veteran has argued that disc disease of the lumbar spine 
should be deemed part of the service-connected low back 
condition and that consideration should be given to Code 5293 
(intervertebral disc syndrome) when rating the condition.  
Under the circumstances, there is an additional issue of 
service connection for disc disease of the low back, and such 
issue is intertwined with the pending issue of an increased 
rating for lumbar spine arthritis; the RO should formally 
adjudicate the intertwined service connection claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991). 

The TDIU claim must be readjudicated by the RO, taking into 
account the higher rating the Board has granted for PTSD.  
Moreover, as the veteran reports that he has been receiving 
SSA disability benefits related to his back condition, the 
SSA records and any recent treatment records concerning the 
back should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for low 
back problems since February 1998; the RO 
should obtain the related treatment 
records, following the procedures of 
38 C.F.R. § 3.159.

2.  The RO should contact the SSA and 
obtain all medical and other records 
considered by that agency in its reported 
awarded of disability benefits, and the 
RO should also obtain a copy of the SSA 
decision awarding such benefits.

3.  The RO should then formally 
adjudicate the intertwined issue of 
direct and secondary service connection 
for degenerative disc disease 
(intervertebral disc syndrome) of the 
lumbar spine.  If this claim is denied, 
the veteran and his representative should 
be informed and given an opportunity to 
appeal that issue in accordance with 
38 U.S.C.A. § 7105 (a timely notice of 
disagreement and, after a statement of 
the case is issued, a timely substantive 
appeal).  

4.  The RO should also review the claims, 
currently on appeal, for an increased 
rating for service-connected arthritis of 
the lumbar spine and for a TDIU rating.  
If these claims are denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then the case 
should be returned to the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

- 14 -


- 1 -


